ORDER

PER CURIAM.
Aaron Henderson appeals the denial of his Rule 29.15 motion following an eviden-tiary hearing. After a jury trial, Henderson was convicted of first degree murder pursuant to Section 565.020 and armed criminal action pursuant to Section 571.015. He received a sentence of life in prison without possibility of parole or probation and life in prison on each charge. After a review of the record, this court concludes the trial court did not clearly err in denying Henderson’s Rule 29.15 motion that asserted trial counsel coerced him from taking the stand. Judgment affirmed. Rule 84.16(b).